Title: To Benjamin Franklin from ——— Martin l’aîné, 2 July 1781
From: Martin, ——, l’aîné
To: Franklin, Benjamin



Monsieur.
Neuville au plain 2. Juillet 1781.
Le 26 May dernier, il passa chez Moy un Jeune officier portant luniforme des Traize etats unis qui demanda a se rafraichir dun Verre de Vin ou de cidre, un domestique luy dits que la maison qu’il croyoit une hotellerie, n’en etoit point une mais que cela ne lempecheroit dy avoir ce quil demandoit et dans l’Instant metant presenté a luy je le fits Servir de quelques Verres de Vin, et Il accepta un diné dont je luy fits offre. Son Etat Son honnestete, et Ses bonnes manieres me porterent a luy demander comment il se pouvoit faire qune personne de Son espece Se Trouvas dans le cas de Voyager a pied, il me repondit que Sétant Embarqué, Sur le corsaire le comte d’hector, armé a brest et commandé par Le Sr Deniau ils avoient eté pris, et conduits en Angleterre, apres avoir êté depoüillès de tout ce qu’il pouvoit avoir a lexeption de son uniforme quapres y avoir Sejourné quelques tems il auroit êté embarqué sur le paquebot le prince Indien capitainne henry Peauc, qui lavoit debarqué ainsy que lequipage de leur corsaire a cherbourg Le 21 May; ce quil me fit connoitre par le passeport ou Congé de Mr. des hayes commissaire de la marinne au d. lieu, par lequel je connû quil Sapeloit S. William Williams, premier lieutenant de Boston, qu’il etoit de Condition et me disant être fils de Monsieur William Williams, lun des deputtes du Congrés des Etats unis et qu’il auroit de plus l’honneur de vous apartenir en qualité de nepveu; ce recit me fits dautant plus de plaisir quayant celuy de vous connoitre, par le canal de Mr. Withfeld Me [Maître] des langues angloise en cour de france, qui me fits celuy de me presenter a Vous, Il y a 4 ans a paris, Javois lavantage de Voir chez moy un quelqu’un qui avoit Lhonneur dapartenir a un des hommes les plus respectables des etats unis par touttes Ses Vertus et Son merrite reconnû de toutte leurope; ce qui me porta a luy Renouveler les offres de Services que je luy avois faits, dont il mavoit remercié et qu’il naccepta quapres luy avoir fait connoitre que 17 l.t. de conduitte, qu’il avoit recus de Mr Le commissaire de Cherbourg, pour se rendre au port du havre ou il me dits qu’il alloit commander un corsaire de force, que vous aviez eû la bonté de luy Procurer, N’etoient pas Sufisants, pour le defrayer de la depense quil etoit obligé de faire dans un voyage de cette Nature (et aux conditions que je receverois sa Reconnoissance des 48 l.t. que je luy compté) et qu’il me forca de Recevoir. Je luy remis pareillement l’etat des endroits ou il devoit passer et une lettre pour un amy d’honfleur que jnvittai à le recevoir; de le conduire aû passage, de cette ville pour le havre et de maprendre qu’il Sy etoit Embarqué en bonne Santé en esperant qu’il me Laprit luy même, a son arrivée au havre, comme il me Lavoit promis, n’ayant recû aucunnes Nouvelles, de mon amy non plus que de Mr. William Williams depuis cette Epoque jay lieu de craindre qu’il ne luy soit arivés quelqu’accident en chemin; ce dont Je serois tres mortifie par le meritte que je luy ay reconnû, et qui me fait Vous Supplier, Monsieur, de Vouloir bien me faire la grace de men donner, Si Vous en avez, et de permettre que je vous adresse la copie de sa Reconnoisance translattée de langlois en francais a fin de Vous faire connoitre la Verite de ces faits qui me mettent a portée de Vous assurer des Sentiments Respectueux avec lesquels Jay Lhonneur dêtre Monsieur Votre tres humble et tres obeisant Serviteur
Martin LaisneNegociant poste restante a Sainte Mere Eglisepar Carentan a Ste. Mere Eglise.
							
Comme il y a bientost trois années que je nay entendû parler de Mr Withfeld qui ma toujours honoré de Son amitie, qu’il a L’honneur detre connu de vous que je crains qu’il ne luy Soit arivé quelques chose je vous Supplie de donner des nouvelles et de me faire la grace de luy faire parvenir celle cy
							
								
								
May. 26. 1781
Recû de Mr. martin la somme de deux guinnées en entier
Signe Byrne Villiam Williams, premier lieutenant


